



MITEK SYSTEMS, INC.
STOCK OPTION AGREEMENT
Mitek Systems, Inc. (the “Company”) hereby grants to you, Scipio “Max”
Carnecchia (the “Executive”) an option to purchase that number of shares of
Common Stock set forth below (the “Option”), as an inducement grant pursuant to
Nasdaq Listing Rule 5635(c)(4) and subject to the terms and conditions below.
Capitalized terms used and not otherwise defined herein shall have the meanings
set forth in the Amended and Restated Mitek Systems, Inc. 2012 Incentive Plan
(the “Plan”), a copy of which is attached hereto as Attachment 1.
1. GOVERNING PLAN DOCUMENT. Your Option is subject to all of the provisions of
the Plan, which provisions are hereby made a part of this Stock Option
Agreement. In the event of any conflict between the provisions of this Stock
Option Agreement and the provisions of the Plan, the provisions of the Plan
shall control in all respects, provided that to the extent a term is separately
defined in this Stock Option Agreement, such definition will supersede the
definition contained in Section 2 of the Plan.
2. DETAILS OF OPTION. The details of your Option are as follows:
Date of Grant:
 
November 6, 2018
Vesting Commencement Date:
 
See Vesting Schedule below.
Number of Shares Subject to Option:
 
90,939
Exercise Price (Per Share):
 
$9.50
Expiration Date:
 
November 6, 2028
 
 
Type of Grant:
 
Non-Qualified Stock Option (inducement grant)
Exercise Schedule:
 
Same as Vesting Schedule.
Vesting Schedule:
 
Subject to the terms and conditions of this Award and the Plan, 1/4th of the
stock options shall vest on November 6, 2019 (the “Initial Vesting Date”). The
remaining 3/4ths of the stock options shall vest ratably on a monthly basis over
the three years following the Initial Vesting Date, such that the award shall be
fully vested on the four year anniversary of the Date of Grant. The resulting
aggregate number of vested stock options shall be rounded to the nearest whole
number on each vesting date. 

3. EXERCISE. You may exercise your Option only for whole shares of Common Stock
and only as set forth in the Plan. In order to exercise your Option, you must
submit to the Company payment via any means permitted by the Plan for that
number of shares of Common Stock you are electing to purchase pursuant to your
Option. In the event that your Option is an Incentive Stock Option, by
exercising your Option you expressly agree that you will notify the Company in
writing within fifteen (15) days after the date of any disposition of any of the
Shares issued upon exercise of your Option that occurs within two (2) years
after the date of your Option grant or within one (1) year after such shares of
Common Stock are issued upon exercise of your Option. Notwithstanding the
foregoing, you expressly acknowledge and agree that no Shares will be delivered
to you or any other person on your behalf until you or such other person has
made arrangements acceptable to the Committee for the satisfaction of any
non-U.S., federal, state or local income and employment tax withholding
obligations, including without limitation, obligations incident to the receipt
of Shares upon exercise of this Option. Accordingly, but without limiting the
generality of the foregoing, you and the Company expressly acknowledge and agree
that, as a condition to the exercise of your Option, the Company may require you
to enter into an arrangement providing for the payment by you to the Company of
any tax withholding obligation of the Company or any of its Subsidiaries or
Affiliates arising by reason of the exercise of your Option, the lapse of any
substantial risk of forfeiture to which the Shares underlying your Option are
subject at the time of exercise or the disposition of Shares acquired upon the
exercise of your Option.
4. “EARLY EXERCISE”. If it is indicated in Section 2 that “early exercise” of
your Option is permitted, then you may elect, at any time that is both during
the period of your full- or part-time employment or service with the Company or
any of its Related Entities that employ you, as the case may be, and during the
term of your Option, to exercise all or part of your Option,


1



--------------------------------------------------------------------------------





including the unvested portion of your Option; provided, however, that (i) a
partial exercise of your Option shall be deemed to first cover vested Shares and
then cover the earliest vesting installment of unvested Shares, (ii) any Shares
so purchased from installments that have not vested as of the date of exercise
shall be subject to the repurchase option in favor of the Company as described
in the Company’s form of Early Exercise Stock Purchase Agreement, a copy of
which will be provided to you at the time you elect to “early exercise” your
Option, and (iii) you shall enter into the Company’s form of Early Exercise
Stock Purchase Agreement with a vesting schedule that will result in the same
vesting as if no early exercise had occurred.
5. TERM. You may not exercise your Option before the commencement of its term or
after its term expires. The term of your Option commences on the Date of Grant
indicated in Section 2 and expires upon the Expiration Date set forth in
Section 2.
6. NOT A CONTRACT OF EMPLOYMENT. By executing this Award, you acknowledge and
agree that (i) nothing in this Award or the Plan confers on you any right to be
employed by, or continue any employment, service or consulting relationship
with, the Company or any of its Subsidiaries or Affiliates, and (ii) the Company
would not have granted this Award to you but for this acknowledgement and
agreement. Under no circumstances will the Plan or this Stock Option Agreement
be considered to be part of the terms and conditions of your employment with the
Company or any of its Related Entities that employ you.
7. NOTICES. Any notices to be delivered pursuant to this Stock Option Agreement
shall be given in writing and shall be deemed effectively given upon receipt or,
in the case of notices delivered by mail by the Company to you, five (5) days
after deposit in the United States mail, postage prepaid, addressed to you at
the last address you provided to the Company.
8. SEVERABILITY. If one or more provisions of this Stock Option Agreement are
held to be unenforceable under applicable law, such provision(s) shall be
excluded from this Stock Option Agreement and the balance of the Stock Option
Agreement shall be interpreted as if such provision(s) were so excluded and
shall be enforceable in accordance with its terms.
9. BINDING AND ENTIRE AGREEMENT. The terms and conditions of this Stock Option
Agreement shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties. This Stock Option Agreement, together
with the Plan and that certain Executive Employment Agreement between the
parties and dated as of the date hereof, and any attachments hereto or thereto,
constitute the full and entire understanding and agreement between the parties
with regard to the subjects hereof and thereof and no party shall be liable or
bound to any other party in any manner by any representations, warranties,
covenants and agreements except as specifically set forth herein and therein.
10. COUNTERPARTS. This Stock Option Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.


COMPANY:
 
 
 
 
 
EXECUTIVE:
 
 
 
 
MITEK SYSTEMS, INC.
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Jason L. Gray
 
 
 
By:
 
/s/ Scipio “Max” Carnecchia
Name:
 
Jason L. Gray
 
 
 
Name:
 
Scipio “Max” Carnecchia
Title:
 
General Counsel
 
 
 
 
 
 

GRANT SUMMARY:
On November 6, 2018, Scipio “Max” Carnecchia hereby receives a non-qualified
stock option inducement grant to purchase up to 90,939 shares of Common Stock of
the Company at an exercise price of $9.50 per share.


2

